Title: From Thomas Jefferson to United States Congress, 7 December 1807
From: Jefferson, Thomas
To: United States Congress


                        
                            
                            To the Senate & House of
                                    Representatives 
                            
                                of the United States.
                            
                        Dec. 7. 1807.
                  
                        Having recently recieved from our late Minister Plenipotentiary at the court of London a duplicate of
                            dispatches, the original of which has been sent by the Revenge schooner not yet arrived, I hasten to lay them before both
                            houses of Congress. they contain the whole of what has passed between the two governments on the subject of the outrage
                            committed by the British ship Leopard on the frigate Chesapeak. Congress will learn from these papers the present state
                            of the discussion on that transaction, and that it is to be transferred to this place by the mission of a special
                            minister.
                        While this information will have it’s proper effect on their deliberations & proceedings respecting the
                            relations between the two countries, they will be sensible that, the negociation being still depending, it is proper for
                            me to request that the communication may be considered as confidential.
                        
                            Th: Jefferson
                            
                            
                        
                    